DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 and 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 4 and 8 it is unclear whether or not the electric sensor is the same or different from the detection device. Specifically it is unclear whether or not the detection device comprises an electric sensor or if the electric sensor is separate since it is unclear what portion of the limitations “comprises” assumes. 
For the purposes of examination it is assumed that the detection device is the name for an assembly that comprises an electric sensor.
Claims 5-7, 9-12, and 16 are rejected due to their dependency on rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-3 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Low et al. DE 102016112689 A1 (Hereinafter Low, an annotated version of Low's text has been provided).
In regards to claim 1, Low teaches a door leaf handle for a motor vehicle  (See fig 3) comprising a support (12) and a handling element (11) linked to the support through a mechanical linkage (22.1, 22.2 and/or 21), the mechanical linkage being configured to make the handling element movable relative to the support (See figs 1-3), the handling element comprising an external surface (11a) turned toward the outside of a passenger compartment of the motor vehicle (See fig 3) and an internal surface (within 11) turned toward the inside of the passenger compartment of the motor vehicle (See fig 4a), the door leaf handle comprising a detection device (17) configured to detect a pressure exerted on the handling element and, when the pressure is detected, send a signal for opening the door leaf handle to an opening device configured to open the door leaf handle (para 55-56), the detection device being disposed with respect to the handling element on a side of the internal surface (As the detection device is embedded in the internal surface) and at a level of one end of the handling element (See fig 3).  
In regards to claim 2, Low teaches the door leaf handle according to claim 1, wherein the mechanical linkage comprises an axis of rotation  (A1) disposed at the level of one end of the handling element, the detection device being located at a level of an end opposite to that of the axis of rotation (See fig 3).  
In regards to claim 3, Low teaches the door leaf handle according to claim 1, wherein the mechanical linkage comprises at least one lever (22.1 and/or 22.2) configured to displace the handling element.  
In regards to claim 13, Low teaches the door leaf handle according to claim 1, wherein the support comprises a handling element stop (21) configured to block a movement of the handling element toward the outside of the motor vehicle (by remaining in the stage seen in fig 1c).  
In regards to claim 14, Low teaches the door leaf handle according to claim 1, wherein the handling element is linked to the support through the mechanical linkage, the mechanical linkage comprising two levers (22.1 and 22.2), the handling element being linked to a first lever (22.1) of the two levers through a first pivot (B1) connection and to a second lever (22.2) of the two levers through a second pivot connection (B2).  
In regards to claim 15, Low teaches the door leaf handle according to claim 14, wherein the detection device is located outside a space delimited between the first and second pivot connections (See fig 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low in view of Mathofer et al. DE 10060547 B4 (hereinafter Mathofer).

In regards to claim 4, Low teaches the door leaf handle according to claim 1, wherein the detection device comprises an electric sensor configured to generate the opening signal, in a flush closure or rest position of the door leaf handle (para 55-56).
However Low does not teach an actuation lever configured to be in contact and abutment with the handling element and with an electric sensor.
Mathofer teaches an actuation lever (70) configured to be in contact and abutment with the handling element (30) and with an electric sensor (50). Mathofer further teaches a handle extension (40) actuating the detection device (70 and 50).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Mathofer’s detection device instead of Low’s in order to prevent actuation in the event of a crash (See para 36).
In regards to claim 5, Low in view of Mathofer teaches the door leaf handle according to claim 4, wherein Mathofer  teaches the actuation lever comprises a first branch (73) configured to be in contact and abutment with the handling element (See fig 5) and a second branch (75) configured to be in contact and abutment with the electric sensor (See fig 7), when a predetermined pressure is exerted on the handling element (See fig 7).  
In regards to claim 6, Low in view of Mathofer teaches the door leaf handle according to claim 5, Mathofer further teaching comprising a linkage (40) between the handling element and the first branch formed by a contact surface (71) and a contact point (59) wherein the contact point is configured to be displaced transversely relative to the contact surface (See figs 5-7), when the pressure is exerted on the handling element, the contact surface being formed on the first branch, respectively on the handling element, and the contact point being formed on the handling element, respectively on the first branch (See figs 5-7).  
In regards to claim 8, Low teaches door leaf handle according to claim 1.
However Low does not teach an actuation lever configured to be in contact and abutment with the handling element and with an electric sensor configured to generate the opening signal, in an activation position.
Mathofer teaches an actuation lever (70) configured to be in contact and abutment with the handling element (30) and with an electric sensor (50). Mathofer further teaches a handle extension (40) actuating the detection device (70 and 50).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Mathofer’s detection device instead of Low’s in order to prevent actuation in the event of a crash (See para 36).
In regards to claim 16, Low in view of Mathofer teaches the door leaf handle according to claim 4, wherein the support comprises stops (Low 14.1 and 14.2), a lever stop (Low 12.1) being disposed against at the least one lever (Low 21) disposed at the level of one end of the handling element, turned toward the passenger compartment of the motor vehicle and an actuation lever stop (Mathofer 81) being disposed on a second branch of the actuation lever, turned toward the outside of the motor vehicle (Mathofer see fig 7).
Allowable Subject Matter
Claims 7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As it stands in the prior art it is neither seen nor would it be found to be obvious to have the detection means functionality as described in claim 7 in addition to the structure, of both the handle device and detection means, of claims 1 and 4.
Since claim 7 would be allowable it’s dependents claims 9-12 would be allowable as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Seo US 20150008103 A1 -teaches a similar device.
Agostini EP 1128005 A2 – teaches a similar device.
Hamacher EP 3020897 A1 – teaches a similar device.
Kwon KR 0162994 B1 – teaches a single lever.
Rampf DE 102015013192 A1 – teaches a similar device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675